Title: From Thomas Jefferson to John Taggert, 6 June 1805
From: Jefferson, Thomas
To: Taggert, John


                  
                     Sir 
                     
                     Washington June 6. 1805.
                  
                  I now inclose you a note of the US. bank of this place on that at Philadelphia for 86D.42c the amount of the paint you were so kind as to purchase and forward for me, with my thanks for your attention to it. having a great quantity of painting to do, I may hereafter take the liberty of troubling you with similar applications. Accept my respectful salutations
                  
                     Th: Jefferson 
                     
                  
               